Bloodwoeth, J.
1. The 4th ground of the motion for a new trial states that certain evidence set out therein “was repeatedly objected to on the part of counsel for Mrs. M. J. Brooks, and the court finally disposed of same by stating that he would reserve his ruling. Counsel submits that the court should have sustained his objections, as the evidence was irrelevant and immaterial and was not the proper manner and way to prove agency.” This ground is disposed of by the ruling in Cawthon v. State, 119 Ga. 395 (46 S. E. 897), that “Where the court, over objection, admits certain evidence, with the statement that the objection will be passed upon at a later stage of the trial, it is incumbent upon the objecting party, if the evidence be inadmissible, to direct the court’s attention thereto either before or at the close of the testimony, and to move to exclude it; and upon his failure to do this he will be held to have waived his objection.”
2. There is sufficient evidence to support those portions of the charge of the court which are complained of as not being authorized by the evidence.
3. This court cannot say that there is no evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.